Filed 2/4/21 P. v. Ortiz CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


THE PEOPLE,                                                    B302347

       Plaintiff and Respondent,                               Los Angeles County
                                                               Super. Ct. No. BA467237
       v.

MANUEL ORTIZ, JR.,

       Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Leslie A. Swain, Judge. Affirmed.
      Stephen M. Hinkle, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel, Jr., and Stacy S.
Schwartz, Deputy Attorneys General, for Plaintiff and
Respondent.
                           INTRODUCTION

      Defendant Manuel Ortiz, Jr., was convicted of murder after
stabbing a fellow passenger on a city bus. On appeal, he argues
that the court erred by admitting law enforcement testimony
identifying him in a surveillance video, by admitting confusing
DNA evidence, and by imposing fines and fees without
determining his ability to pay them.1 We affirm.

                            BACKGROUND

       The morning of April 9, 2018, defendant, carrying a blue
bag, boarded a Montebello bus. When the bus arrived at one of its
stops, defendant started stabbing another passenger in the head.
Defendant fled the bus but left the blue bag behind. The victim,
later identified as Austin Angelo Zavala, died from his wounds.
       Several of defendant’s fellow passengers later identified
him as the attacker from six-pack photo arrays. A mobile phone
recovered from defendant at the time of his arrest was found to
have used cell towers, around the time of the stabbing, within a
mile of the attack. DNA samples recovered from the blue bag and
its contents contained DNA from a mixture of individuals,
including defendant. Fingerprints from a toothpaste box inside
the bag matched defendant’s.
       By information dated March 6, 2019, defendant was
charged with one count of murder (Pen. Code,2 § 187, subd. (a);
count 1) with a knife (§ 12022, subd. (b)(1)). The information also



1Because we conclude the court did not err, we do not address
defendant’s claim of cumulative error.
2   All undesignated statutory references are to the Penal Code.




                                     2
alleged four prison priors (§ 667.5, subd. (b)). Defendant pled not
guilty and denied the allegations.
      After a jury trial at which he did not testify, the jury found
defendant guilty of count 1 and found the weapon allegation to be
true. Defendant admitted the prison priors and the court found
them to be true.
      The court sentenced defendant to an indeterminate term of
26 years to life—25 years to life for count 1 plus one year for the
deadly-weapon enhancement. The court struck the prison priors.
      Defendant filed a timely notice of appeal.

                          DISCUSSION

      Defendant argues that the court erred by (1) allowing the
investigating officer to testify that defendant was the person in
various surveillance videos, (2) admitting unduly confusing DNA
evidence, (3) and imposing required court costs at sentencing
without determining whether defendant had the ability to pay
them.
1.    Detective Ruggerio’s Testimony
       During his testimony, Los Angeles Sheriff’s Department
Detective Timothy Ruggerio, the investigating officer in the case,
testified about images in several surveillance videos that were
played for the jury. Although Ruggerio often referred to the
person in the videos only as “the suspect,” he also identified that
suspect as defendant numerous times—usually at the prompting
of the prosecutor. Defendant argues that the court erred in
allowing Ruggerio to identify him as the person in the
surveillance videos because Ruggerio had no more insight into
that question than the jury. We disagree.




                                 3
      1.1.   Defendant forfeited this issue by failing to object.
       The rules of evidence are not self-executing. We may not
reverse a judgment or verdict based on “the erroneous admission
of evidence unless: [¶] (a) There appears of record an objection to
or a motion to exclude or to strike the evidence that was timely
made and so stated as to make clear the specific ground of the
objection or motion[.]” (Evid. Code, § 353, subd. (a).) This rule
exists to give the trial court a concrete legal proposition to pass
on, to allow the proponent of the evidence an opportunity to cure
the defect, and to prevent abuse. (People v. Partida (2005) 37
Cal.4th 428, 434.)
       Defendant concedes that although trial counsel objected to
Ruggerio’s identification testimony at both the beginning and the
end of direct examination—and the court sustained those
objections—she did not object to the myriad other identifications,
thereby forfeiting his challenge on appeal. Notwithstanding the
forfeiture, we exercise our discretion to consider the merits of
defendant’s claim to forestall a later habeas petition on this issue.
(See People v. Williams (1998) 17 Cal.4th 148, 161–162, fn. 6.)
      1.2.   The testimony was properly admitted.
      Lay opinion testimony is admissible if it is both rationally
based on the perception of the witness and helpful to a clear
understanding of the witness’s testimony. (Evid. Code, § 800.) As
relevant here, a person who did not witness a crime may identify
a defendant from photographs and surveillance videos if the
person has personal knowledge of the defendant’s appearance
and the testimony will assist the trier of fact in resolving the
identity issue. (People v. Leon (2015) 61 Cal.4th 569, 600–601
(Leon); People v. Ingle (1986) 178 Cal.App.3d 505, 513 (Ingle);




                                 4
People v. Mixon (1982) 129 Cal.App.3d 118, 128 (Mixon); People v.
Perry (1976) 60 Cal.App.3d 608, 614–615 (Perry).) The degree of a
witness’s personal knowledge of a defendant’s appearance goes to
the weight, rather than to the admissibility, of the opinion. (Leon,
at p. 601.)
        We review a trial court’s admission of lay opinion
identification testimony for abuse of discretion. (People v.
Thompson (2010) 49 Cal.4th 79, 128–130.) We will not disturb
the court’s evidentiary rulings “except on a showing the ... court
exercised its discretion in an arbitrary, capricious, or patently
absurd manner that resulted in a manifest miscarriage of justice
[citation].” (People v. Rodriguez (1999) 20 Cal.4th 1, 9–10.)
        In both Mixon and Perry, the robbery victims could not
clearly see the robbers during the crime and thus could not
identify them in surveillance videos or in-person lineups. In
Perry, the court held that a police officer’s identification of the
defendant as one of the two robbers seen on a surveillance film of
the crime was admissible as lay opinion testimony because the
officer was familiar with the defendant from numerous contacts
over the previous five years. (Perry, supra, 60 Cal.App.3d. at
p. 610.) Similarly, in Mixon, the court held that an officer’s
identification of the defendant as the person seen in surveillance
photographs taken during the commission of the robbery was an
admissible lay opinion because the officer had “previously
acquired familiarity with [the defendant’s] features.” (Mixon,
supra, 129 Cal.App.3d at pp. 131–132.) In both cases, the officers’
identifications were based on their personal knowledge of the
defendants from contacts before the robbery; this helped the
juries because each defendant had altered his appearance before
trial. (Mixon, at p. 130; Perry, at p. 613.)




                                 5
       In Ingle, the defendant argued that a robbery victim’s
testimony that the defendant was the person in a surveillance
video of the crime was inadmissible because the victim had not
seen the defendant before the robbery. Relying on Perry and
Mixon, the Ingle court rejected that contention. The Ingle court
observed: “It is now clearly established that lay opinion testimony
concerning the identity of a robber portrayed in a surveillance
camera photo of a robbery is admissible where the witness has
personal knowledge of the defendant’s appearance at or before
the time the photo was taken and his testimony aids the trier of
fact in determining the crucial identity issue. [Citations.]” (Ingle,
supra, 178 Cal.App.3d at p. 513.) Accordingly, “it was entirely
appropriate” for the robbery victim to testify “based upon her
personal observations and perceptions at the time the robbery
occurred, that the person portrayed as the robber in the
videotape was the defendant.” (Id. at p. 514.) The victim’s
observation of the robber during the crime was sufficient.
       In Leon, the California Supreme Court extended these
holdings by ruling that a testifying officer could identify a
defendant in surveillance footage even if the officer had not seen
him before the crime; all that was required was that the officer be
“familiar with defendant’s appearance around the time of the
crimes.” (Leon, supra, 61 Cal.4th at p. 601.) In that case, the
testifying officer first met the defendant the day after the
robbery, when the defendant was arrested. (Ibid.) Because it was
“undisputed” that the officer “was familiar with defendant’s
appearance around the time of the crimes,” questions about “the
extent of [the officer’s] familiarity with defendant’s appearance
went to the weight, not the admissibility, of his testimony.
[Citation.] … Moreover, because the surveillance video was




                                 6
played for the jury, jurors could make up their own minds about
whether the person shown was defendant.” (Ibid.)
       Here, the stabbing occurred on April 9, 2018. Ruggerio
arrested defendant three days later, on April 12, 2018. Although
the surveillance video in this case was unusually clear,3
defendant was wearing a cap and sunglasses that helped obscure
his face. More importantly, defendant’s appearance had changed
in the 15 months between the stabbing and his trial. Since
defendant had been in custody, his complexion was far lighter
than it had been. He’d also shaved off his beard, cut his hair, and
gained weight. And, as defendant notes, other witnesses—who
were not shown six-pack photo arrays until months later—had
trouble identifying him. Accordingly, because Ruggerio’s
“testimony was based on his relevant personal knowledge and
aided the jury, the court did not abuse its discretion by admitting
it.” (Leon, supra, 61 Cal.4th at p. 601.)
2.    The DNA Evidence
     Defendant contends the court abused its discretion by
admitting unduly confusing DNA evidence. We disagree.
      2.1.   Legal Principles and Standard of Review
      Only relevant evidence is admissible. (Evid. Code, § 350.)
Relevant evidence is “evidence, including evidence relevant to the
credibility of a witness or hearsay declarant, having any tendency
in reason to prove or disprove any disputed fact that is of
consequence to the determination of the action.” (Evid. Code,
§ 210.) The trial court has discretion to exclude relevant evidence


3Contrary to defendant’s assertion, the video, which we have reviewed,
was neither grainy nor blurry.




                                  7
“if its probative value is substantially outweighed by the
probability that its admission will (a) necessitate undue
consumption of time or (b) create substantial danger of undue
prejudice, of confusing the issues, or of misleading the jury.”
(Evid. Code, § 352.)
        We review a court’s decision to admit or exclude evidence
for abuse of discretion. (People v. Rodriguez, supra, 20 Cal.4th at
pp. 9–10.)
      2.2.   Proceedings Below
       At defense counsel’s request, the court held a hearing
outside the jury’s presence to determine “whether or not there
[was] sufficient basis to render an opinion from the [DNA] sample
that was taken from the [blue] bag.”
       Sheriff’s Department crime lab analyst Kenneth Takigawa
testified that in 2018, he tested DNA recovered from the strap of
the blue bag defendant left behind on the bus. The sample
contained a mixture of DNA from at least four people. Defendant
was one possible contributor.
       In 2019, the Sheriff’s Department crime lab adopted
STRmix, software that interprets DNA using probabilistic
genotyping, a different methodology than the lab had previously
used. Takigawa used the new software to reinterpret the results.
Because the new methodology is more sensitive, this time,
Takigawa discovered that the sample contained a mixture of five
contributors rather than four. But the Sheriff’s Department lab
isn’t validated to interpret findings containing so many
contributors, so the new results were inconclusive. Takigawa
stressed that the earlier result wasn’t wrong; it was just achieved
using a different analytical method.




                                 8
       Based on this testimony, the court held that although the
“jurors are going to be challenged by this,” the DNA evidence
from the original test was admissible because the results from
that test remained valid.
       Later, in front of the jury, Takigawa testified that he
initially identified at least three contributors on Gatorade bottles
found in the blue bag but could draw no conclusions about the
identities of those contributors. But when the tests were re-run
using STRmix, the more sensitive test, both Gatorade bottles had
identifiable three-contributor patterns in which defendant was
one of the contributors.
       As for the DNA sample taken from the handle of the blue
bag, Takigawa testified that he initially identified four
contributors, with defendant as one possible contributor. But
when he re-ran the test using STRmix, the number of
contributors increased to five, and no interpretation was possible
due to complexity. Takigawa explained to the jury that the newer
testing method did not invalidate the earlier findings.
      2.3.   The DNA evidence was not unduly confusing.
      Defendant argues that the DNA evidence was too confusing
and contradictory to be admitted, and that the court’s ruling
allowed the prosecution to rely on the evidence that supported its
case while disregarding the evidence that undermined it. We
disagree. The results were not inconsistent, as defendant claims.
They were simply different—and the differences were easily
explained by the increased sensitivity of the STRmix
methodology.
      Before adopting STRmix, Takigawa determined that
defendant was one of four contributors to the DNA mixture on
the handle of the blue bag. But the STRmix software was able to




                                 9
detect a fifth contributor—and the lab’s policies don’t allow it to
analyze such complex results. Defendant wasn’t excluded from
the mixture the second time; the sample was simply inconclusive.
       For the Gatorade bottles, however, STRmix allowed
Takigawa to determine that defendant contributed to each
sample, a conclusion the earlier test was not sensitive enough to
reach. Again, defendant had not been excluded under the earlier,
less sensitive methodology; the results were simply inconclusive.
       DNA evidence is inherently challenging, but courts
regularly rely on juries to understand it—and Takigawa’s
testimony was not markedly more confusing than the usual DNA
evidence. As such, we hold that the court did not abuse its
discretion in admitting the evidence.
3.    Defendant forfeited his challenge to the fines and fees;
      counsel was not ineffective for failing to object.
       At sentencing, the trial court imposed a $300 restitution
fine (§ 1202.4, subd. (b)), $30 court facilities assessment (Gov.
Code, § 70373), and $40 court security fee (§ 1465.8). Citing
Dueñas, in which our colleagues in Division Seven held that the
restitution fine and court fees may not be imposed on a defendant
who lacks the ability to pay them, defendant asks us to strike the
restitution fine and fees. (See People v. Dueñas (2019) 30
Cal.App.5th 1157.)
       Because Dueñas became final before he was sentenced in
this case, we conclude defendant has forfeited this claim by
failing to raise the issue below. (See People v. Aguilar (2015) 60
Cal.4th 862, 864.) Nevertheless, defendant contends counsel
provided constitutionally defective representation in failing to
object. We disagree.




                                10
       Under either the federal or state Constitution, the
“benchmark for judging any claim of ineffectiveness must be
whether counsel’s conduct so undermined the proper functioning
of the adversarial process that the trial cannot be relied on as
having produced a just result.” (Strickland v. Washington (1984)
466 U.S. 668, 686 (Strickland).) To establish ineffective
assistance of counsel, defendant must satisfy two requirements.
(Id. at pp. 690–692.)
       First, he must show his attorney’s conduct was “outside the
wide range of professionally competent assistance.” (Strickland,
supra, 466 U.S. at p. 690.) Then, he must demonstrate that the
deficient performance was prejudicial—i.e., there is a reasonable
probability that but for counsel’s failings, the result of the
proceeding would have been different. (Id. at p. 694.) “It is not
sufficient to show the alleged errors may have had some
conceivable effect on the trial’s outcome; the defendant must
demonstrate a ‘reasonable probability’ that absent the errors the
result would have been different.” (People v. Mesa (2006)
144 Cal.App.4th 1000, 1008.)
       Claims of ineffectiveness must usually be “raised in a
petition for writ of habeas corpus [citation], where relevant facts
and circumstances not reflected in the record on appeal, such as
counsel’s reasons for pursuing or not pursuing a particular trial
strategy, can be brought to light to inform” the inquiry. (People v.
Snow (2003) 30 Cal.4th 43, 111.) “There may be cases in which
trial counsel’s ineffectiveness is so apparent from the record that
appellate counsel will consider it advisable to raise the issue on
direct appeal. There may be instances, too, when obvious
deficiencies in representation will be addressed by an appellate




                                 11
court sua sponte.” (Massaro v. United States (2003) 538 U.S. 500,
508.) But those cases are rare.
      Typically, if “the record does not shed light on why counsel
acted or failed to act in the challenged manner, we must reject
the claim on appeal unless counsel was asked for and failed to
provide a satisfactory explanation, or there simply can be no
satisfactory explanation. [Citations.]” (People v. Scott (1997) 15
Cal.4th 1188, 1212.) These arguments should instead be raised
on collateral review. (People v. Mendoza Tello (1997) 15 Cal.4th
264, 266–267.)
      To be sure, defendant was represented by the public
defender in this case, and “public defender clients, all of whom
have already been financially evaluated and found indigent by
the court, are legally entitled to a presumption of indigence for
most purposes. [Citation.]” (People v. Rodriguez (2019) 34
Cal.App.5th 641, 645.) But “the Legislature has also recognized
that a defendant’s financial circumstances may change.” (Ibid.)
And defendant’s ability to pay the $370 at issue here is
fundamentally different than his ability to pay for a lawyer to
represent him; assets that are insufficient to hire counsel may
well be sufficient to pay the minimum fine and fees imposed in
this case. Although the record before us contains no evidence on
that point, defense counsel may have had information indicating
that an ability-to-pay objection would be untenable. As such,
because “the record does not shed light on why counsel” failed to
object to the fine and fees in this case, we conclude defendant has
not established that counsel was ineffective for failing to do so.
(People v. Scott, supra, 15 Cal.4th at p. 1212.)




                                12
                     DISPOSITION

    The judgment is affirmed.



NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                   LAVIN, J.
WE CONCUR:



    EDMON, P. J.



    DHANIDINA, J.




                            13